


110 HR 6957 IH: Microfinance Capacity-Building Act of

U.S. House of Representatives
2008-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6957
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2008
			Mr. Boozman (for
			 himself and Mr. Meeks of New York)
			 introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To amend the Foreign Assistance Act of 1961 to provide
		  funding for capacity-building to microfinance service
		  providers.
	
	
		1.Short titleThis Act may be cited as the
			 Microfinance Capacity-Building Act of
			 2008.
		2.Findings and
			 declaration of policyCongress
			 finds and declares the following:
			(1)Microfinance is considered one of the great
			 success stories of United States foreign aid because of its ability to reach
			 the poor, especially women, with programs that have a high impact and are
			 highly sustainable.
			(2)Studies conducted in India, Kenya, and the
			 Philippines found average annual returns on microbusiness investments ranging
			 from 177 to 847 percent, demonstrating the enormous capacity the poor have to
			 work and save their way out of poverty.
			(3)An estimated 113 million clients are
			 currently being served with microcredit, and the Microcredit Summit Campaign
			 has set a goal of reaching 175 million of the world’s poorest families by
			 2015.
			(4)The lack of human capital is widely
			 recognized as the single greatest constraint to the growth of leading
			 microfinance networks and other practitioners providing direct financial
			 services to the poor.
			(5)According to some industry estimates, in
			 order to meet the anticipated demand for microfinance, the industry will have
			 to hire 1.6 million new loan officers in Africa, Asia, Latin America, and the
			 Near East, assuming a loan officer to client ratio of 1 to 300.
			(6)Conservative estimates state that $2
			 billion in private investment capital is currently being leveraged for
			 microfinance. Substantially more could be mobilized and invested in some of the
			 world’s poorest countries but remains untapped due to the lack of institutional
			 capacity and qualified leaders.
			(7)The lack of human capacity is particularly
			 severe in sub-Saharan Africa due to the relative immaturity of the microfinance
			 industry, a small pool of trained and certified bankers and finance experts,
			 and the prevalence of HIV/AIDS.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the microfinance capacity-building activities supported by
			 subsection (d) of section 252 of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2211a), as added by section 4 of this Act, is intended to drive innovation and
			 provide comprehensive solutions that address the lack of human capital in
			 developing countries, particularly in sub-Saharan Africa. Such activities
			 should provide a regional and sub-regional approach to maximizing economies of
			 scale and should focus predominately on educating and training African
			 nationals in order to build capacity in the microfinance industry in developing
			 countries, particularly in sub-Saharan African countries.
		4.Capacity-building
			 for microfinance service providers
			(a)In
			 generalSection 252 of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2211a) is amended by adding at the
			 end the following:
				
					(d)Capacity
				building for microfinance service providers
						(1)AuthorizationIn
				carrying out the programs authorized under subsection (a), the Administrator
				shall establish a grant program to provide assistance on a non-reimbursable
				basis to private, non-profit networks of microfinance institutions that provide
				direct financial services, which may include credit of all types, savings,
				insurance, remittances and cash transfers, to the poor and very poor in
				developing countries.
						(2)Activities
				supportedAssistance provided
				under paragraph (1) shall, to the maximum extent practicable, be used to carry
				out traditional and nontraditional education and training for individuals
				working in the microfinance industry in developing countries, particularly in
				sub-Saharan African countries. Such education and training may include
				curriculum development, distance learning, job shadowing, mentoring, training
				of trainers, scholarships for undergraduate and graduate courses, and
				purchasing and leasing equipment, including software and other technology, to
				support activities—
							(A)to improve the
				effectiveness of institutional governance structures and quality of senior
				management, including directors, chief executive officers, chief operating
				officers, chief financial officers, and other senior staff;
							(B)to strengthen the
				knowledge and ability of senior and middle managers to establish and implement
				effective financial and nonfinancial services, including the development and
				implementation of products and services, risk management, human resources,
				accounting, process analysis and auditing systems;
							(C)to improve the
				technical knowledge and ability of microfinance employees, which may include
				branch managers, loan officer supervisors, loan officers, tellers, insurance
				agents, and other field staff, regarding delivery of financial services to
				clients;
							(D)to improve the
				collection and transmission of training, procedures, and best practices among
				financial institutions and employees; and
							(E)to identify new
				staff and ensure the recruitment and retention of trained staff members through
				the development of incentive programs and educational components.
							(3)EligibilityTo
				be eligible for assistance under paragraph (1), a network of microfinance
				institutions described in paragraph (1) shall—
							(A)deliver direct financial services to the
				poor and very poor in at least five developing countries through a network of
				local microfinance institutions that are owned or formally affiliated and
				accredited by the network in accordance with its financial and social
				performance standards;
							(B)operate as a
				private nonprofit organization; and
							(C)agree to match, in
				cash contributions from non-federal sources and on a 2 dollar-to-1 dollar
				basis, the amount of the grant provided to the network under paragraph
				(1).
							(4)ConsiderationsIn making a determination to provide
				assistance under paragraph (1), the Administrator shall ensure that
				participating networks of microfinance institutions include—
							(A)not less than 50
				percent women in the activities supported under this subsection; and
							(B)100 percent
				individuals from developing countries in the activities supported under this
				subsection.
							(5)PreferenceIn
				making a determination to provide assistance under paragraph (1), the
				Administrator shall give preference to networks of microfinance institutions
				that promote the inclusion of women in senior management positions.
						(6)Reporting and
				evaluation(A)The Administrator,
				acting through the Director, shall establish a reporting and evaluation system
				to assess the effectiveness of recipient microfinance institutions in carrying
				out activities under paragraph (2).
							(B)A recipient microfinance institution
				shall report on the number of (i) individuals educated and trained, (ii)
				certificates awarded, (iii) university credit units awarded, (iv) degrees
				awarded, and (v) education and training curriculum units created.
							(C)Data reported by recipient microfinance
				institutions under clauses (i) through (iv) of subparagraph (B) shall be
				disaggregated by sex, country of origin, country of employment, and job title
				or position held.
							(7)Authorization of
				appropriations
							(A)In
				generalTo carry out this subsection, there are authorized to be
				appropriated—
								(i)$6,000,000 for
				fiscal year 2009;
								(ii)$12,000,000 for
				fiscal year 2010;
								(iii)$15,000,000 for
				fiscal year 2011;
								(iv)$12,000,000 for
				fiscal year 2012; and
								(v)$5,000,000 for
				fiscal year 2013.
								(B)Minimum
				allocationNot less than 60 percent of the funds appropriated
				pursuant to the authorization of appropriations under subparagraph (A) for a
				fiscal year shall be used to support capacity-building activities in
				sub-Saharan
				Africa.
							.
			(b)Conforming
			 amendmentSuch section is further amended in the heading by
			 adding at the end before the period the following: ; capacity building for microfinance service providers in
			 sub-Saharan Africa.
			
